Case 18-19485        Doc 60     Filed 03/05/19     Entered 03/05/19 13:18:06          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-19485
         John M McCarthy
         Shelley A McCarthy
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/12/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 02/20/2019.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $37,950.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-19485      Doc 60     Filed 03/05/19        Entered 03/05/19 13:18:06               Desc         Page 2
                                                   of 3



 Receipts:

        Total paid by or on behalf of the debtor                $2,000.00
        Less amount refunded to debtor                          $1,337.97

 NET RECEIPTS:                                                                                       $662.03


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $0.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $110.00
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $110.00

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim         Claim         Principal      Int.
 Name                                 Class   Scheduled      Asserted      Allowed          Paid         Paid
 AMERICO                          Unsecured      3,712.91            NA              NA           0.00       0.00
 AMERICREDIT FINANCIAL DBA GM F   Secured             0.00           NA              NA           0.00       0.00
 BANKERS LIFE & CASUALTY CO       Unsecured      5,000.00            NA              NA           0.00       0.00
 COMBINED INSURANCE               Unsecured      1,800.00            NA              NA           0.00       0.00
 KANSAS CITY LIFE                 Unsecured      5,500.00            NA              NA           0.00       0.00
 LIBERTY BANKERS LIFE             Unsecured      1,000.00            NA              NA           0.00       0.00
 LIBERTY LAKES HOMEOWNERS ASS     Secured           525.44           NA              NA           0.00       0.00
 LIBERTY NATIONAL LIFE INSURANC   Unsecured      1,000.00            NA              NA           0.00       0.00
 OLD AMERICAN INSURANCE           Unsecured      1,000.00            NA              NA           0.00       0.00
 ONEMAIN FINANCIAL                Secured        2,000.00            NA              NA        552.03        0.00
 BARCLAY                          Unsecured      4,183.00            NA              NA           0.00       0.00
 BEST BUY CRESIT SERVICES         Unsecured         890.00           NA              NA           0.00       0.00
 CAPITAL ONE                      Unsecured      2,165.00            NA              NA           0.00       0.00
 CAPITAL ONE                      Unsecured      3,860.00            NA              NA           0.00       0.00
 CARE CREDIT SYNCHRONY BANK       Unsecured      2,564.32            NA              NA           0.00       0.00
 ILLINOIS DEPARTMENT OF REVENUE   Unsecured      7,204.45            NA              NA           0.00       0.00
 INTERNAL REVENUE SERVICE         Unsecured     34,661.78            NA              NA           0.00       0.00
 LVNV FUNDING                     Unsecured         789.63           NA              NA           0.00       0.00
 MERRICK BANK                     Unsecured      1,365.00            NA              NA           0.00       0.00
 PAYPAL CREDIT SVCS/GEMB          Unsecured         300.00           NA              NA           0.00       0.00
 PAYPAL CREDIT SVCS/GEMB          Unsecured      1,338.00            NA              NA           0.00       0.00
 VITAL RECOVERY SERVICES LLC/LE   Unsecured      5,080.64            NA              NA           0.00       0.00
 SENIOR LIFE INSURANCE            Unsecured           0.00           NA              NA           0.00       0.00
 TRANSAMERICA                     Unsecured     26,856.00            NA              NA           0.00       0.00
 WELLS FARGO HOME MORTGAGE        Secured             0.00           NA              NA           0.00       0.00
 WELLS FARGO HOME MORTGAGE        Secured       28,841.14            NA              NA           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-19485        Doc 60      Filed 03/05/19     Entered 03/05/19 13:18:06              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00             $0.00              $0.00
       Mortgage Arrearage                                      $0.00             $0.00              $0.00
       Debt Secured by Vehicle                                 $0.00           $552.03              $0.00
       All Other Secured                                       $0.00             $0.00              $0.00
 TOTAL SECURED:                                                $0.00           $552.03              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00               $0.00            $0.00


 Disbursements:

         Expenses of Administration                               $110.00
         Disbursements to Creditors                               $552.03

 TOTAL DISBURSEMENTS :                                                                         $662.03


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/05/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
